Citation Nr: 1505965	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to September 4, 2013, for special monthly pension based on a need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1952 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision which granted special monthly pension based on the need for aid and attendance, effective September 4, 2013.  This matter was previously before the Board in October 2014, when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to September 4, 2013, the Veteran's disabilities were not so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; or to require that he remain in bed.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to September 4, 2013, for a grant of special monthly pension based on a need for aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the November 2013 rating decision granted entitlement to special monthly pension based on the need for aid and attendance and assigned an effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  August 2013 and October 2014 letters provided notice on the "downstream" issue of an effective date, and a December 2014 statement of the case readjudicated the claim after the Veteran was provided the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  However, in July 2014 the RO received notice from SSA that medical records either do not exist or that all available records had been destroyed.  The Veteran was notified that such records were unavailable in the December 2014 statement of the case; he has not responded.  Consequently, the Board finds that no further development with respect to SSA records is required.

The Veteran's statements in support of his claim are included in the record.  The RO arranged for a VA examination June 2012 and, pursuant to the Veteran's assertion that his condition had worsened, arranged for another examination in September 2013.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As regards the Veteran's medical records, the Board's October 2014 remand instructed the RO to request that the Veteran identify all treatment providers (to include any VA treatment) and provide releases for VA to obtain treatment records to assist VA in substantiating the Veteran's claim that he is entitled to an earlier effective date for the grant of special monthly pension based on a need for aid and attendance.  Following receipt of the requested information, the RO was to obtain a retroactive VA opinion based on consideration of those treatment records.  The RO requested the treatment information/releases in an October 2014 correspondence to the Veteran (via his fiduciary).  There was no response to this request.  Because the duty to assist is not always a one-way street, the Veteran cannot passively wait for assistance in those circumstances where he "may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, because no additional records were obtained and, as noted in the 2014 remand, the record is otherwise devoid of treatment records for the period on appeal, the retroactive opinion was not obtained and is not necessary.  

Therefore, the Board finds that the RO's actions substantially complied with the October 2014 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  A further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  Therefore, he will not be prejudiced by a decision.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran claims that he is entitled to an earlier effective date for the grant of special monthly pension based on his need for aid and attendance.

Special monthly pension is payable where a veteran suffers from non-service-connected disability that renders him permanently and totally disabled, and an increased amount of pension is awarded if he is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1521(a)(d) (West 2014); 38 C.F.R. § 3.351(a)(1) (2014).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran is considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A May 2010 letter from the Veteran's son states that, at that time, the Veteran living in his own home; there is no indication that he required aid and attendance at that time.  In his August 2011 claim for pension with aid and attendance, he stated that he had moved to an "assisted living facility."  He was subsequently scheduled for a VA examination to determine his entitlement to special monthly pension benefits.

On June 2012 VA examination, the examiner noted that the Veteran was not permanently bedridden or hospitalized, and that he was able to travel beyond his current domicile, which was described as a "retirement home."  He did not use an orthopedic or prosthetic appliance.  He had no memory loss or dizziness, was able to perform all self-care skills, and had no impairments that would affect his ability to protect himself from his daily environment.  He was able to walk one mile without the assistance of another person and used one cane for aid in ambulation.  It was noted that he had glaucoma and was blind in one eye, but his corrected vision was not 5/200 or worse in both eyes.  Left knee arthritis was noted, for which the Veteran wore a knee bandage, but the function of his extremities and spine was otherwise normal.  Hyperlipidemia and hypertension were also noted.  The examiner opined that the Veteran "still seems able to perform his own ADL's at this point."  

Based on the results of that examination, the RO granted entitlement to special monthly pension by reason of being housebound (effective the date of his August 2011 claim), but denied entitlement to special monthly pension based on the need for aid and attendance.  In his January 2013 substantive appeal, the Veteran asserted that his condition had worsened.  Specifically, he stated that he now required the use of a walker and assistance with bathing and prescription management. 

On September 2013 VA examination, the examiner noted that the Veteran had, at that point, been diagnosed with Alzheimer's, had moderate short-term memory loss, and that his left knee disability could limit his ability to exit his room in an emergency.  The examiner noted that he was unable to perform self-feeding and had some difficulty self-bathing.  He required a walker and had decreased range of motion in his spine, mild or moderate impairment of his left upper extremity, and limitation of joint motion in both lower extremities.  His best corrected vision was 5/200 or worse in both eyes.  

The interim November 2013 rating decision granted entitlement to special monthly pension based on the need for aid and attendance as of the date of the September 2013 examination, the date medical evidence demonstrated that he met the criteria for such benefit.  

As noted above, the Board remanded the matter in October 2014 to allow the Veteran to provide - or provide signed release forms authorizing VA to obtain on his behalf - medical records that would demonstrate his entitlement to special monthly pension based on the need for aid and attendance prior to September 2013.  He did not respond.  Consequently, the only medical evidence of record prior to September 2013 is the June 2012 VA examination, at which point the Veteran's residence was reported as a retirement home or assisted living facility (i.e., not a nursing home), his corrected vision was not 5/200 or worse in both eyes, he was able to independently perform all activities of daily living, and his disabilities did impair his ability to protect himself from the hazards and dangers of his daily environment.

The Board has considered whether the Veteran's statement in his January 2013 substantive appeal, asserting the use of a walker and the need for assistance with bathing and prescription management, is sufficient to warrant an earlier effective date for special monthly pension based on a need for aid and attendance.  The Board acknowledges that the Veteran is competent to report those symptoms he observes through his senses, see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and that his lay statement is consistent with the findings of the September 2013 examiner that he uses a walker and has some difficulty with self-bathing.  However, while it indicates some worsening since the June 2012 examination (e.g., the use of a walker instead of a cane and the need for some help with bathing), there is no indication that he required assistance with other activities of daily living, such as feeding himself, dressing, toileting, or that he was unable to protect himself from his daily environment.  Furthermore, the Veteran did not indicate, in that statement, that he was either (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less or (2) a patient in a nursing home because of mental or physical incapacity.  See 38 C.F.R. § 3.351(c).  

The Board acknowledges that not all the enumerated disabling conditions must be found before entitlement to special monthly pension based on the need for aid and attendance is warranted.  However, the January 2013 lay statement does not speak to the Veteran's overall disability picture and whether he was, at that time, helpless or so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.351(b).  (The Board notes that it remanded the matter in October 2014 so that the Veteran could supplement the record with additional evidence in support of his claim that his overall disability picture met the requirements for special monthly pension based on the need for aid and attendance prior to September 4, 2013, and that he declined to do so.)  Consequently, the Board finds that the January 2013 lay statement does not support the Veteran's claim for an effective date prior to September 4, 2013, for the grant of special monthly pension based on a need for aid and attendance.    

The Board has also considered whether any other evidence of record supports the Veteran's claim.  The Board notes that the record contains a July 2012 VA Form 21-0820b Report of Nursing Home or Assisted Living Information.  This form was completed by a VA employee based on information provided by a business office employee of the Veteran's residential facility.  Based on the information provided by the business office employee, the VA employee checked the boxes that the Veteran was a patient (and not a resident) at the facility, and that the Veteran was a patient due to mental or physical incapacity.  The Board has considered whether this form is evidence that the Veteran required regular aid and attendance at the time the form was completed, but notes that it was not completed by medical personnel, nor, to the extent that it might be considered competent lay observation, is there an indication that the information was provided by anyone with actual knowledge of the Veteran's medical condition.  Indeed, there is no reference on the form (the comments section is blank) as to what particular incapacity was present.  Finally (and independently of the above analysis), the Board notes that the VA Form 21-0820b is contradicted by the medical evidence of record (June 2012 VA examination) obtained only one month prior, and the Veteran's January 2013 statement, which the Board has already found does not support an earlier effective date.  Consequently, the Board finds that July 2012 the VA Form 21-0820b is not evidence in support of the Veteran's claim.  

As the preponderance of the evidence is against the Veteran's claim for an effective date prior to September 4, 2013, for special monthly pension based on the need for the regular aid and attendance of another person, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to September 4, 2013, for special monthly pension based on a need for aid and attendance is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


